DETAILED ACTION
This communication is responsive to the Amendment filed April 6, 2022.  Claims 1-14 are currently pending.
The objection to claim 4 set forth in the Office Action dated January 12, 2022 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 1-14 set forth in the January 12 Office Action are WITHDRAWN due to Applicant’s amending the claims to now claim the process of making the solid catalyst component, rather than the solid catalyst component product.
Claims 1-14 are newly REJECTED under 35 USC 112, but contain allowable subject matter.
These rejections are necessitated by amendment.  Therefore, this action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is not clear whether the electron donor compound recited in step (a) is the same electron donor compound (a bidentate compound) that must be present in steps (c), (d), or both steps (c) and (d), or if there is an additional electron donor compound added in steps (c) and/or (d).
Because claims 2-14 depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reason claim 1 is indefinite.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-14 contain allowable subject matter in view of the closest prior art reference, Felisati et al. (WO 2015/169652).  Felisati teaches a process of forming a solid catalyst component comprising magnesium, titanium, bismuth, chloride, and an internal electron donor compound.
However, Felisati does not teach or fairly suggest the claimed process.  In particular, Felisati does not teach or fairly suggest the step of dissolving magnesium halide in a solvent system comprising an internal donor and a liquid hydrocarbon at a temperature higher than 40°C, yielding a solution.  Rather, Felisati teaches a process of combining a Mg halide-adduct and bismuth to form a powder, then adding that powder and an internal donor to TiCl4 (with no hydrocarbon solvent).  This process would result in a solid component with a materially different structure than the process of the present claims.  As such, the present claims contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763